PER CURIAM.
Derrick Redd appeals the magistrate judge’s order granting summary judgment to prison officials and dismissing his civil rights complaint.* We have reviewed the record and the magistrate judge’s memo*77randum opinion and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Redd v. Sailor, No. CA-00-442-AM (E.D. Va. filed Feb, 13, 2002; entered Feb. 14, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 This case was decided by a magistrate judge exercising jurisdiction upon consent of the parties. 28 U.S.C. § 636(c) (1994).